Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 26 October 2017. It is noted, however, that applicant has not filed a certified copy of the KR10-2016-0140933 application as required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election of Species II, figures 23-31, reading on Claims 9-13 and 19-20 in the reply filed on 28 May 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Specification
The disclosure is objected to because of the following informalities: page 33 lines 24-27 indicate that “the second sealing gasket 1300 may include air inlet 1210 which communicates with the air inlet 1200 of the first sealing gasket 1100 in the stack direction” which seems to have incorrect reference characters. Based on figures 25 and 30, it seems as though the second sealing gasket (1300) includes an air inlet (1310) which communicates with the air inlet (1210) of the first sealing gasket (1200).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 9-12 and 19-20, the claims recite a 2-1-th gas guide channel, a 2-1 gas guide channel, a 2-2-th gas guide channel, a 3-1-th gas guide channel and a 3-3-th gas guide channel. Further, the specification indicates on page 34 “second gas guide channels” (1360 and 1370) interchangeably with 2-1-th and 2-2-th gas guide channels. The labelling of all of the gas guide channels is both inconsistent and confusing in both the claims and specification. It is unclear what the claimed format for the gas guide channels means and this format is carried throughout the specification. The examiner notes that although the claims only seem to refer to the gas guide channels of the second sealing gasket and the third sealing gasket, the same labelling issues are present regarding all of the relevant figures including at least figures 23-31 and all of the gas guide channels therein. Therefore, the examiner is interpreting the claims based on the figures as specifically indicated below. 
The second sealing gasket (1300) includes a gas guide channel (1355) seeming to correspond to the claimed 2-1-th gas guide channel (see Claim 9, and Claims 11-12) and the 2-1 gas channel (see Claim 10), another gas channel (1360) seeming to correspond to the claimed 2-2-th gas channel (see Claims 12 
The third sealing gasket (1400) includes a gas guide channel (1462) seeming to correspond to the claimed 3-1-th gas guide channel (see Claim 9), a gas guide channel (1460) seeming to correspond to the claimed 3-3-th gas guide channel (see Claims 9 and 13) and another gas guide channel (1470) seeming to correspond to the claimed 3-3-th gas guide channel (see Claims 9 and 13).
Additionally, Claim 9 recites “the outside” which is both lacking antecedent basis and a relative term in the context of the invention. The particular boundaries of the fuel cell and the outside are not claimed. Therefore, this recitation further renders the claim unclear.
Additionally, Claim 10 recites the “2-1 gas guide channel” which lacks antecedent basis since the claim on which Claim 10 depends, i.e. Claim 9, does not define a 2-1 gas guide channel- rather a 2-1-th gas guide channel is define. See above regarding this unclear labelling.
Additionally, Claim 19 recites that the end cell is accommodated to have an inclined direction, but this is a relative term which further renders the claim indefinite. The term "inclined" is not defined by the claim, and although the specification indicates that figure 40 shows the end cell “inclined” it is not clear based on the specification nor this figure what the end cell is “inclined” relative to since all of the layers seem to be parallel to each other. The examiner is interpreting the claim based on figure 40 to mean that the layers are parallel to each other.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-13 and 19-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kageyama (US 2016/0072136 A1), newly cited.
Regarding Claim 9, Kageyama teaches a fuel cell stack unit (see examiner annotated figure 7 below) comprising: a first sealing gasket in which an end cell is accommodated at a center portion thereof (see figure 1 B showing unit cell C with the fuel cells in the center, noting that as shown in examiner annotated figure 7, the frame 3 and the membrane electrode assembly can refer to the claimed gasket; the examiner notes that there is no structure claimed which would preclude the combination of these two structures from reading on the claimed sealing gasket); a second sealing gasket stacked on the first sealing gasket, configured to cover a peripheral portion of the end cell (see how the combination of the subsequent membrane electrode assembly 1 and corresponding frame 3 cover at least a peripheral portion of the layer below), and having a 2-1-th gas guide channel which open the upper side of the end cell; and a third sealing gasket stacked on the upper side of the second sealing gasket, and including a 3-1-th gas guide channel which communicates with the 2-1-th gas guide channel in the stack direction (see how the indicated 3-1-th and 2-2-th gas guide channels are directly on top of each other in the stacking direction, and a 3-3-th gas guide channel which discharges the gas in the 3-1-th gas guide channel to the outside (see [0043] indicating that the communication holes 21 and 22 are in communication with the spaces Q defining the claimed gas guide channels, which lead to an “outside” as claimed.)

    PNG
    media_image1.png
    542
    1259
    media_image1.png
    Greyscale

Regarding Claim 10, Kageyama further teaches that the second sealing gasket further includes an opening having an area, which is smaller than that of a surface of the end cell (see examiner annotated figure 7A above, noting that the 2-2-th gas guide channel and opening may be the same aperture), and wherein the 2-2-th gas guide channel is formed to be spaced apart from the opening.
Regarding Claim 11, Kageyama further teaches that the 2-2-th gas guide channel (see [0052] indicating that the communication holes 21, part of which reading on the claimed gas guide channel, are in communication with the recesses 61 and pathways 62) has a closed loop shape which surrounds the opening (see figure 3 which shows a closed loop surrounding the central portion of the sealing part 11).
Regarding Claim 12, Kageyama further teaches that the second sealing gasket further includes a 2-2-th gas guide channel which is spaced apart from the 2-1-th gas guide channel (see how communication holes 21 and 23 are separated laterally in examiner annotated figure 7 above).
Regarding Claim 13, Kageyama further teaches that the 2-2-th gas guide channel communicates with the 3-3-th gas guide channel in the stack direction (see how the indicated communication holes are stacked on top of each other in examiner annotated figure 7 above).
Claim 19, Kageyama further teaches that the end cell is accommodated parallel to the gaskets (see figure 7A) and the stack can be “inclined” relative to any arbitrary point in space.
Regarding Claim 20, Kageyama further teaches a fuel cell stack in which the fuel cell stack units of Claim 9 is successively stacked (see figure 1A showing multiple cells stacked).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Taguchi (US 2017/0229718 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723